DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made to Applicants amendments and corresponding remarks filed 08/11/2021. 
Response to Arguments
Applicant’s arguments, see page 13, filed 08/11/2021, with respect to the rejection of claim 1 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schlicht, Carl (US2131821A).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one spring is provided on a joint” (Claim 9, line 2) must be shown or the feature canceled from the claim, the replacement sheet drawing submitted 08/11/2021 shows what appears to be a spring on members of the tool near the claimed joint but does not show a spring provided on a joint. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 11-14:
Claim language “a plate-shaped intermediate element” (Claims 5 and 6, line 2 in each) both claim a plate-shaped intermediate element, then the claim language “the plate-shaped intermediate element” (Claims 11-14, line 2 in each) are unclear since it is not known which plate-shaped intermediate element the claims refer. It is unclear if the plate-shaped intermediate element is the same plate-shaped intermediate element or different elements. The drawings, submitted 08/11/2021, show separate plate-shaped intermediate element and for the purposes of examination it is interpreted that 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlicht, Carl (US2131821A), hereinafter referred to as “Schlicht”.
Regarding Claim 1:
Schlicht discloses a portable folding pliers (Fig 2; the hand operated tool is interpreted to be a portable folding plier) for bending sheet metal (Fig 2 – item 29) on facades, comprising a first clamping area (Fig 2 – item 17) and a second clamping area (Fig 2 – item 18), wherein the first and second clamping areas are connected to be rotated about a first rotation axis (Fig 2 – axis along item 24), a first handle piece (Fig 2 – item 11), and a second handle piece (Fig 2 – item 12) connected to the first handle piece in a pivotable manner (Fig 2; base plates 15 and 16 connect first and second handles in a pivotable manner), wherein the first handle piece is connected to the first clamping area (Fig 2; base plates 15 and 16 connect the first handle piece to the first clamping area), wherein the second handle piece is connected to the second clamping area (Fig 2; base plates 15 and 16 connect the second handle piece to the second clamping area) so that the second handle piece is rotatable about a second rotation axis (Fig 2 – axis along item 13), wherein, when the first handle piece is pivotable in a first pivoted movement relative to the second handle piece in a direction of movement from a transport position (Fig 1 shows the first handle piece in a transport position and Fig 4 shows a movement of the handles relative to each other in a direction of movement), the first clamping area is moved relative to the second clamping area so that a piece of sheet metal positioned between the first and second clamping areas is clamped by the first and second clamping areas (Figs 4 and 5 show the second clamping area remaining in a 
Regarding Claim 2:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein the first rotation axis (Fig 1 – axis along item 24) and the second rotation axis (Fig 1 – axis along item 13) are approximately parallel (Fig 1; the axes along items 24 and 13 are shown to lie along the same direction and are therefore interpreted to be approximately parallel).  
Regarding Claim 3:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein the sheet metal (Fig 2 – item 29) is clamped by the first and second clamping areas over an entire area between the first rotation axis and the second rotation axis (Fig 1; the area of sheet metal between the axes along 24 and 13 is clamped by first and second clamping areas 17 and 18).
Regarding Claim 4:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein a rotatable connection (Fig 2 – item 13) at least one of between the first (Fig 2 – item 17) and second clamping areas (Fig 2 – item 18) or between the second clamping area and the second handle piece is formed by a hinge (Fig 2 – item 13 is a piano type hinge).  
Regarding Claim 5:

Regarding Claim 6:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein the second handle piece (Fig 2 – item 12) is connected to the second clamping area (Fig 2 – item 18) via a plate-shaped intermediate element (Fig 2 – item 16).  
Regarding Claim 8:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein, in the transport position (Fig 1; the resting postion shown is interpreted to be a transport position), a torque to move the second handle piece (Fig 2 – item 12) about the second rotation axis (Fig 2 – axis along item 13) relative to the second clamping area (Fig 2 – item 18) is greater than a torque that is necessary (Fig 2; items 19 are shafts installed to support the clamping force and the torque to rotate the second clamping area must be large enough to overcome the friction in the shaft assembly, since shafts 19 are not present on the connecting structure between the first clamping area and first handle piece the torque required to rotate the second clamping area must be greater than the torque to rotate the first clamping area) to move the first handle piece (Fig 2 – item 11) about the first rotation axis (Fig 2 – axis along item 24) relative to the second clamping area, so that a movement of the first handle piece out of the transport position first initiates a movement of the first handle piece relative to the second clamping area (Since the required torque to rotate the first clamping area is less than the second, it is interpreted that a movement of the first handle piece is initiated first relative to the second clamping area). 
Regarding Claim 10:

Regarding Claim 11:
Schlicht discloses the portable folding pliers according to claim 5, and further discloses wherein the first handle piece (Fig 2 – item 11) is connected to the plate-shaped intermediate element (Fig 2 – item 15) via at least two connection positions (Annotated below in Fig 1).

    PNG
    media_image1.png
    318
    398
    media_image1.png
    Greyscale

Regarding Claim 12:
Schlicht discloses the portable folding pliers according to claim 11, and further discloses wherein the at least two connection positions (Annotated above in Fig 1) are arranged at an end of the plate-shaped intermediate element (Fig 1 – the connection positions are located at either end of plate 15).  
Regarding Claim 13:
Schlicht discloses the portable folding pliers according to claim 6, and further discloses wherein the second handle piece (Fig 2 – item 12) is connected to the plate-shaped intermediate element (Fig 2 – item 16) via at least two connection positions (Fig 2 – items 20).  
Regarding Claim 14:
Schlicht discloses the portable folding pliers according to claim 13, and further discloses wherein the at least two connection positions (Fig 2 – items 20) which are arranged at an end of the plate-shaped intermediate element (Fig 1 – the connection positions 20 are located at either end of plate 16).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlicht, Carl (US2131821A) in view of Craig, William (US20150246432A1), hereinafter referred to as “Craig”.
Regarding Claim 9:
Schlicht discloses the portable folding pliers according to claim 8. However, Schlicht is silent to wherein at least one spring is provided on a joint which forms the second rotation axis with which spring a friction force, acting between parts of the joint movable relative to one another, is applied to the joint, in order to define a torque for initiating a movement of the joint.
Craig teaches a portable folding pliers configured to bend or deform metal parts. Craig further teaches folding pliers characterized in that wherein at least one spring (Fig 5 – item 29) is provided on a joint which forms the second rotation axis (Fig 5 – item 20), with which spring a friction force acting between parts of the joint moveable relative to one another is applied to the joint (Last sentence of Paragraph 0002; a bias force of the spring is used to move the jaws relative to one another), in order to define a torque for initiating a movement of the joint (From the bias force of the spring a torque would be required to initiate an opposite movement of the jaws closer to one another), wherein a spring force can be adjusted (Paragraph 0002; the locking mechanism and adjustment screw vary the position of the jaws and lock the jaws in a position relative to each other, the spring force is therefore varied as the jaw 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify Schlicht’s portable pliers second rotation axis by providing a spring to apply a biasing force tending to keep the second clamping area in a non-clamping position thereby defining a required torque to initiate movement of the joint and further providing the adjustment screw for varying the position of the joint and therefore the spring force. Implementing the spring and adjustment screw would allow for varying amounts of force to be required to grip and operate the device and result in efficient use of the device as taught by Craig.
Regarding Claim 17:
The combination of Schlicht and Craig discloses the portable folding pliers according to claim 9. Schlicht further discloses wherein a piano hinge (Fig 1 – item 13 is interpreted to be a piano hinge since it runs the entire width of the tool) forms the second rotation axis (Fig 1 – axis along item 13). 
Regarding Claim 18:
The combination of Schlicht and Craig discloses the portable folding pliers according to claim 17, wherein the spring force is adjustable (Paragraph 0002; the locking mechanism and adjustment screw vary the position of the jaws and lock the jaws in a position relative to each other, the spring force is therefore varied as the jaw position is altered due to the adjustment screw positioning the locking mechanism).  
Regarding Claim 19:
The combination of Schlicht and Craig discloses the portable folding pliers according to claim 18. Craig further discloses wherein the spring force is adjustable via a set screw (Fig 5 – item 27; when set screw 27 is unlocked, a spring force bias is introduced and tends to move the jaws of the tool).
s 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlicht, Carl (US2131821A) in view of Shin, Jun Kee (KR20170002619U) hereinafter referred to as “Shin”.
Regarding Claim 7:
Schlicht discloses the portable folding pliers according to claim 1, and further discloses wherein the first clamping area is connected to the first handle piece in a rigid manner.
However, Schlicht is silent to wherein, in the transport position, in which the first and second handle pieces bear against one another, the clamping areas are arranged at an opening angle of 10o to 90o, to one another and are open in order to accommodate a piece of sheet metal.
Shin teaches portable pliers with an improved grip and clamping surface features for increasing contact force with a gripped object. Shin further teaches the clamping areas (Figure 1 – item 13) are arranged at an opening angle of 10o to 90o (Page 7, paragraph 5, clamping surfaces are formed at an angle of 25 to 35 degrees), to one another and are open in order to accommodate a piece of sheet metal.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the included angle of the first and second clamping surfaces of Yoshio by forming the angle to be between 25 and 35 degrees for improved pressurization of work pieces based on the corresponding friction surface when the clamping is performed as taught by Shin.
Regarding Claim 15:
The combination of Schlicht and Shin discloses the portable folding pliers according to claim 7. Shin further discloses wherein the opening angle is 15o to 35o (Page 7, paragraph 5, clamping surfaces are formed at an angle of 25 to 35 degrees).
Regarding Claim 16:
The combination of Schlicht and Shin discloses the portable folding pliers according to claim 15 and further discloses a range of opening angles that the clamping surfaces may be formed. The o, however, Examiner notes that Applicant has not positively recited criticality for the opening angle is 20o, In claims 7 and 15 Applicant claims both claim ranges of degrees both higher and lower in value than 20o suggesting that the dimension is not critical, additionally, the specification provides no reasoning as to why the dimension of 20o is critical. Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to provide the opening angle at 20o because selecting the claimed value would be obvious as routine engineering design choice wherein the user would select values based on the desired result. Furthermore, it would have been obvious to one of ordinary skill, before the effective filing date, to provide the opening angle at 20o as optimization through routine experimentation (wherein Shin identifies the forming angle as a result effective variable since the tool surfaces are made to be based on the corresponding friction surface and desired pressurization of the tool).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725